Citation Nr: 0618306	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-34 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left wrist strain residuals.

2.  Entitlement to an initial rating in excess of 10 percent 
for neck strain residuals.

3.  Entitlement to an initial compensable rating for 
bilateral shin splints.

4.  Entitlement to service connection for residuals of back 
strain.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from March 1989 to May 
1990.

This matter comes before the Board of Veteran's Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

In March 2003, the veteran filed a claim for entitlement to 
clothing allowance benefits.  This matter has not yet been 
addressed by the RO and is referred for any appropriate 
action.  

With the exception of the issue pertaining to the left wrist 
strain, all other issues noted on the title page are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the left wrist strain, neck strain, or shin splint 
disabilities on appeal, nor was such information provided on 
the claims for which service connection was denied.  Thus, on 
remand the RO should provide corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), with regard 
to the claims for increased initial ratings.  Such notice 
should also inform the veteran that a disability rating and 
effective date for the award of benefits will be assigned if 
increased ratings and/or service connection is awarded, and 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  
      
In addition, the criteria for rating disorders of the spine 
have changed during the pendency of this claim.  The RO has 
not evaluated the veteran's cervical spine disability in 
accordance with the new rating criteria.  Therefore, the RO 
should schedule the veteran for a VA examination to evaluate 
her cervical spine in accordance with the changed rating 
criteria, and the RO is to readjudicate the claim based on 
the new rating criteria.   

The report of a December 2002 fee basis psychiatric 
examination indicates that the veteran reported that after 
the in-service personal assault, she spent the night in a 
hospital ward, which may have been a psychiatric ward.  The 
service medical records associated with the claims file do 
not include any inpatient records.  Inpatient records are 
often kept in separate locations than the outpatient 
treatment records.  The RO is to obtain information from the 
veteran as to the dates and name/location of the hospital 
where inpatient treatment was received during service, and to 
take the appropriate measures to obtain such records.  

Also, the regulation provides that if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  38 C.F.R. § 3.304 (f)(3) (2005).  The RO has not 
specifically informed the veteran of these provisions and 
should do so prior to further adjudication.    

With regard to the claim for increased rating for shin 
splints, the Board notes that a VA examination was not 
conducted.  Outpatient VA treatment records indicate that the 
veteran has been seen on various occasions for complaints of 
pain and swelling of the lower extremities, and that 
tenderness and swelling in the area of the shins was found.  
It is not clear, however, what are the exact nature and 
severity of the symptoms caused by the shin splints.  In this 
regard, it is noted that an October 2002 treatment report 
noted complaints of nonspecific lower extremity pain.  The 
examiner commented that on closer questioning, it appeared 
that she had some cramping symptoms at night, that her 
potassium had been low two weeks earlier,  and that her 
electrolytes should be checked.  Also, an October 2002 
physical therapy treatment report indicates that her symptoms 
were not fully consentient with patellar-femoral pain and 
shin splints.  Thus, the veteran should be scheduled for a VA 
examination to assess the shin splint symptoms and the 
severity of such symptoms.    

With regard to the left wrist claim, the last examination was 
conducted more than 31/2 years ago.  A current examination 
would assist in evaluating the claim.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

The service medical records currently associated with the 
claims file indicate that the veteran received treatment for 
back problems on one occasion.  However, as explained above, 
there may be additional service medical records which are 
outstanding.  As any outstanding service medical records may 
contain pertinent information, the Board must defer 
adjudication of this claim until all service medical records 
have been sought and obtained.  Once any additional records 
are associated with the claims file, the RO should determine 
if VA examination should be conducted to determine the 
etiology of any current back disorder.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, this matter is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied with respect to the claims for 
increased initial ratings for left wrist 
strain, neck strain, and bilateral shin 
splints.  See also 38 C.F.R. § 3.159 
(2005).  The notice should also advise 
the veteran that a disability rating and 
effective date will be assigned if 
increased ratings and/or service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should also advise the veteran 
of the provisions of 38 C.F.R. 
§ 3.304(f)(3) and provide her with the 
opportunity to submit any supporting 
evidence.  

3.  The RO should request that the 
veteran provide the RO with the date and 
name/location of the hospital where she 
received inpatient treatment during 
service.  If the veteran responds, the RO 
is to take the appropriate measures to 
obtain the veteran's inpatient service 
medical records, and associate them with 
the claims file.  

4.  The RO should also ensure that any 
outstanding 
post-service medical records, to include 
VA treatment records for the Boston VA 
Medical Center from May 2003 to present, 
are obtained and associated with the 
claims file.  The RO should also ask the 
veteran to identify any additional health 
care providers that have treated her for 
the claimed disorders, and take the 
appropriate measures to obtain records 
from all identified health care 
providers.  

5.  Once all available evidence pursuant 
to above development has been obtained 
and associated with the claims file to 
the extent possible, the veteran should 
be afforded VA examinations, as described 
below.  All indicated tests and studies 
are to be performed.  The claims folder 
must be made available to and reviewed by 
each examiner.  

a.  The veteran should be scheduled 
for a VA examination to determine the 
severity of the neck strain 
disability.  The examiner, in 
accordance with the latest AMIE 
worksheet for evaluating disorders of 
the spine, is to provide a detailed 
review of the veteran's history, 
current complaints, and the severity 
of her neck disorder.  The examiner 
must provide a clear explanation for 
each finding and opinion expressed.   

b.  The veteran should be scheduled 
for a VA examination to determine the 
severity of the bilateral shin 
splints.  The examiner, in accordance 
with the latest AMIE worksheet for 
evaluating shin splints, is to provide 
a detailed review of the veteran's 
history, current complaints, and the 
severity of her shin splints.  The 
examiner must provide a clear 
explanation for each finding and 
opinion expressed. 

c.  The veteran should be scheduled 
for a VA examination to determine the 
severity of the left wrist strain.  
The examiner, in accordance with the 
latest AMIE worksheet for evaluating 
shin splints, is to provide a detailed 
review of the veteran's history, 
current complaints, and the severity 
of her left wrist strain.  The 
examiner must provide a clear 
explanation for each finding and 
opinion expressed. 

6.  Thereafter, following any other 
appropriate development, to include VA 
examination to determine the etiology of 
any back disorder if deemed necessary, 
the RO should readjudicate the appealed 
issues based on all the evidence of 
record.  This should specifically include 
consideration of the new rating criteria 
for evaluating disorders of the spine.  
If any benefit sought on appeal is not 
granted, the veteran and her 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, all applicable laws 
and regulations including the  new rating 
criteria for evaluating disorders of the 
spine, and the reasons for the decision.  
She and her representative should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).








